Citation Nr: 0601215	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-28 713A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition, to include generalized anxiety disorder 
(GAD) with depression and post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a heart condition, 
to include as secondary to the service-connected diabetes 
mellitus Type II.

3.  Entitlement to service connection for a vision condition, 
to include as secondary to the service-connected diabetes 
mellitus Type II.

4.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus Type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The RO, in pertinent part, granted 
service connection for diabetes mellitus associated with 
herbicide exposure and assigned a 20 percent evaluation 
effective June 2002.  The same decision determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim for service connection for a nervous 
condition, including GAD with depression and PTSD.

This matter also comes before the Board on appeal from a 
January 2003 rating decision, which denied service connection 
for a heart condition and visual problems.  The claims were 
merged on appeal.

The veteran presented testimony before the RO in March 2004.  
The transcript has been obtained and associated with the 
claims folder. 

The de novo claim for service connection for a nervous 
condition, to include GAD with depression and PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Veterans Benefits Administration, 
Appeals Management Center (VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since a November 1990 rating decision 
which denied service connection for a nervous condition, 
including GAD with depression and PTSD, was not previously 
submitted to agency decision makers, is not cumulative or 
redundant and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

3.  A heart condition, if any, was not incurred due to any 
incident of active duty service nor is it proximately due to 
or the result of the service-connected diabetes mellitus Type 
II.

4.  A vision condition, if any, was not incurred due to any 
incident of active duty service nor is it proximately due to 
or the result of the service-connected diabetes mellitus Type 
II.

5.  The veteran's diabetes mellitus does not currently 
require the use of insulin or a regulation of activities.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Evidence received since the final November 1990 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition, 
including GAD with depression and PTSD, is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 3.160, 20.302, 20.1103 (2005).

3.  The criteria for the establishment of service connection 
for a heart condition, to include as secondary to the 
service-connected diabetes mellitus Type II, are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

4.  The criteria for the establishment of service connection 
for a vision condition, to include as secondary to the 
service-connected diabetes mellitus Type II, are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

5.  The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus Type II have not been 
met. 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.120, Diagnostic Code 
7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2002 and August 2002, prior to the 
initial decision on the claim for service connection for a 
nervous condition and diabetes mellitus in November 2002 and 
January 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the 
aforementioned letters as to what kinds of evidence was 
needed to substantiate the claims for service connection.  
The veteran was informed that evidence towards substantiating 
his claims would be evidence of (1) a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  

While the Board notes the June 2002 and August 2002 VCAA 
letters were not for an increased rating for diabetes 
mellitus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Pursuant to VAOPGCPREC 8-2003 (December 22, 
2003), 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a newly raised claim.  The claim for diabetes 
mellitus was raised by the evidence of record.  The November 
2002 rating decision granted service connection for diabetes 
mellitus and assigned a 20 percent rating effective June 
2002.  The veteran took issue with the initial 20 percent 
rating in his February 2003 notice of disagreement (NOD).  
According to VAOPGCPREC 8-2003, if in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a statement of the case (SOC) if the disagreement 
is not resolved.  The RO properly issued a September 2003 
SOC, which contained the pertinent criteria for establishing 
an increased rating, the new issue.  As such, the Board finds 
that the duty to assist and notice provisions of the VCAA 
have been satisfied. 

With regard to the information and evidence that VA would 
seek to provide in the claim for service connection for a 
nervous condition, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  
The RO did inform the veteran in the August 2002 letter that 
new and material evidence could be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a possibility of substantiating the claim.  The 
letter further notified him that the RO would assist him in 
obtaining medical evidence or reports that he provided enough 
information about to enable VA to obtain such evidence.  The 
RO provided him with Release of Information forms that would 
enable the RO to assist him in obtaining any private records 
he wished the RO to get.

The Board notes with respect to the claims for service 
connection for a heart condition and a vision condition, VCAA 
notice was not provided to the veteran prior to the first AOJ 
adjudication of the claims; notice was provided by the AOJ in 
December 2003, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in the June 2004 supplemental statement of the 
case (SSOC) provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  However, the veteran indicated in statements dated 
in January 2004 and June 2004 that he had no further evidence 
to submit in support of his claims.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  Thus, the veteran 
has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 120-
21.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claims 
on appeal.  The veteran presented testimony before the RO in 
March 2004.  The transcript has been obtained and associated 
with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

The veteran seeks to reopen a claim of service connection for 
a nervous condition, to include GAD with depression and PTSD, 
last denied by the RO in November 1990.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board finds that evidence sufficient to reopen the 
claim has been obtained and to this extent, the claim will be 
granted.  The de novo claim for service connection will be 
addressed in the REMAND portion below.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).
  
The record indicates that in its November 1990 rating 
decision, the RO reaffirmed a previous denial for service 
connection for GAD with depression and PTSD on the basis that 
there was no evidence of any complaint, diagnosis or 
treatment of a nervous condition during the veteran's 
military service.  The RO further found that there was no 
current diagnosis of PTSD.  Of record at the time of the 
November 1990 rating decision, the veteran's service medical 
records, which showed the veteran reported depression and 
excessive worry on his November 1967 Report of Medical 
History, but was negative for a diagnosis of a nervous 
condition.  The November 1969 Report of Medical Examination 
was similarly negative.   

A September 1986 VA examination diagnosed the veteran with 
GAD and depression.  The veteran reported to the examiner 
that he had nightmares about his Vietnam experience, to 
include recall of picking up deceased soldiers and various 
body parts.  VA outpatient treatment records dated in October 
1986 indicate the veteran complained of nervous problems, 
memory loss, and sleeplessness.  

Evidence submitted subsequent to the November 1990 rating 
decision includes records from the Hamilton Center, which 
contain a diagnosis of delusional disorder.  Treatment notes 
from P.M., DCSW, LCSW, dated between 1998 and 2002 show the 
veteran sought counseling for nightmares regarding Vietnam.  
These records also note a history of spousal abuse, as well 
as abuse when the veteran was a child.  The veteran was 
variously diagnosed with delusional disorder, rule out PTSD, 
and paranoid personality disorder with narcissistic traits.  
VA outpatient treatment notes dated in June 2001 contain a 
diagnosis of PTSD in the veteran's problem list.

As noted previously, the November 1990 rating decision 
affirmed a previous denial of service connection on the basis 
that the claims file did not contain a current diagnosis of 
PTSD.  The "new" evidence, specifically the June 2001 VA 
outpatient treatment record, was not previously of record, 
and when considered by itself or with previous evidence of 
record, does relate to an unestablished fact necessary to 
substantiate the veteran's claim.  Therefore, the veteran's 
claim of entitlement to service connection for a nervous 
condition, including GAD with depression and PTSD, is 
reopened.  See 38 C.F.R. § 3.156(a).  

II. Service Connection

The veteran contends that he is entitled to service 
connection for a heart condition and vision problems.  
Specifically, he asserts that the conditions are secondary to 
the service-connected diabetes mellitus Type II.  Having 
carefully considered the veteran's claims in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claims and the 
appeal as to these issues will be denied.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this matter, a disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Analysis

A.  Heart Condition

As noted above, the veteran contends that he currently has a 
heart condition that is secondary to the service-connected 
diabetes mellitus.  Service connection is currently in effect 
for diabetes mellitus Type II associated with herbicide 
exposure.  However, the claims folder is negative for a 
diagnosis of a heart condition.  

In this regard, the veteran was afforded a VA heart 
examination in December 2002.  The examiner noted the veteran 
was diagnosed with diabetes mellitus in 1993.  The veteran 
informed the examiner that he experienced chest pain in 1995 
and 1998, but refused cardiac work-up at the emergency room   
Cardiac examination showed the veteran had regular rhythm 
with no murmurs, S3 or S4.  The examiner indicated that the 
veteran's complaints of chest pain may have been consistent 
with coronary artery disease (CAD); however, given the fact 
that there was no cardiac work-up the diagnosis of CAD was 
not documented.  The examiner concluded that the veteran's 
cardiac function appeared to be relatively preserved based on 
his activity levels.  Ejection fraction was estimated about 
40 percent. 

Private medical records from the Union Hospital contain a 
negative chest x-ray dated in January 1996.  There is no 
evidence of record of myocardial infarctions as suggested by 
the veteran.  

Thus, there is no evidence of record that the veteran's has a 
heart condition that is proximately due to or the result of 
the service-connected diabetes mellitus.  38 C.F.R. § 3.310.  
Service connection on a direct causation basis is also 
precluded based on the absence of a current heart condition.  
38 C.F.R. § 3.303.

The veteran has indicated in various statements that he has 
no further evidence to submit in support of his claim.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran testified before the RO that he has a heart 
condition, which is related to his diabetes mellitus, his 
testimony does not constitute competent medical evidence of a 
diagnosis or a medical nexus opinion. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Visual Condition

The veteran also contends that he has a visual condition that 
is secondary to the service-connected diabetes mellitus.  
Service connection is currently in effect for diabetes 
mellitus Type II associated with herbicide exposure.  
However, the claims folder is negative for a diagnosis of a 
diabetic retinopathy.  

In this regard, the veteran was afforded a VA eye examination 
in December 2002.  The veteran presented with subject 
complaints of foreign body sensation in his left eye and 
blurry vision when his sugar levels are high.  The examiner 
noted the veteran had an eye examination in May 2001 that was 
negative for diabetic eye disease.  The veteran's visual 
acuity without glasses was 20/20 bilaterally.  There was mild 
cataract of 1+ nucleosclerosis in each eye.  There was no 
evidence of disk vascularization in either eye, diabetic 
proliferative eye disease, or any background diabetic eye 
disease.  

The examiner concluded the veteran was currently without any 
signs of diabetic eye disease inside of the eye, iris 
neovascularization, or diabetic retinopathy.  The examiner 
did note the veteran's blood sugars ran high and he did 
experience blurry vision at those times.  The examiner 
determined there was no need for any ophthalmic intervention 
regarding the veteran's diabetes.  It was recommended that 
the veteran's blood sugars be better controlled in order to 
control the intermittent blurry vision. 

Private medical records from the Union Hospital dated in May 
2001 note complaints of occasional floaters, but there was no 
evidence of diabetic retinopathy.  While VA outpatient 
treatment records dated between 2002 and 2003 noted diabetic 
retinopathy in the veteran's problem list, in December 2003, 
the treatment provider found this was listed in error as 
there was no evidence of diabetic retinopathy.  The diagnosis 
was removed from the veteran's problem list. 

Thus, there is no evidence of record that the veteran's has 
diabetic retinopathy, claimed as a vision condition, that is 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 C.F.R. § 3.310.  Service connection on 
a direct causation basis is also precluded based on the 
absence of a current vision condition.  38 C.F.R. § 3.303.

The veteran has indicated in various statements that he has 
no further evidence to submit in support of his claim.  The 
evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Degmetich, 
104 F. 3d at 1332.

While the veteran testified before the RO that he has a 
vision condition, which is related to his diabetes mellitus, 
his testimony does not constitute competent medical evidence 
of a diagnosis or a medical nexus opinion. Espiritu, 2 Vet. 
App. at 494-95.   The evidence is not in relative equipoise.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

III. Increased Rating

The veteran has also argued that his service-connected 
diabetes mellitus type II warrants an initial rating in 
excess of 20 percent disabling.   As the veteran is appealing 
the original assignment of the 20 percent rating following 
the award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.120, Diagnostic Code 
7913.  Under this code section, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.120.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examination dated 
between 1986 and 2004; VA outpatient treatment records; 
private medical records; and the transcript of the veteran's 
March 2004 hearing before the RO.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's diabetes mellitus more closely approximates the 
criteria for the current 20 percent rating. 

In this regard, records from Dr. MY indicate the veteran was 
taking 4 milligrams of Amaryl, one tablet by mouth per day, 
and 500 milligrams  of Glucophage, 2 tablets by mouth per day 
for uncontrolled diabetes mellitus.
  
Upon VA examination in September 2002, the veteran reported a 
restricted diet consisting of low carbohydrates and low fat.  
The veteran complained of blurred vision and floaters.  There 
was no restriction of activities, as his activities included 
lawn mowing.

VA outpatient treatment records dated between 2002 and 2004, 
note the veteran's diabetes mellitus was uncontrolled.  The 
veteran repeatedly refused insulin therapy.  Treatment 
providers encouraged a restricted diet and exercise.   

During the veteran's March 2004 RO hearing he denied the use 
of insulin.  He testified that he took Amoril for his 
diabetes and was told to exercise.  

While a 20 percent rating is warranted for the diabetes 
mellitus, there is no indication from the evidence delineated 
above that the veteran is taking insulin for his diabetes 
mellitus or has been told to regulate his activities.  Id.  
The restricted diet has been provided for in the 20 percent 
rating. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes the RO did not 
grant compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's diabetes mellitus by itself 
has not markedly interfered with employment or required 
frequent inpatient care.  The current 20 percent rating for 
diabetes mellitus adequately compensate the veteran for the 
nature and extent of severity of his disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for nervous condition, to 
include GAD with depression and PTSD is reopened, and to this 
extent only, the appeal is granted.

Entitlement to service connection for a heart condition, to 
include as secondary to the service-connected diabetes 
mellitus Type II, is denied.

Entitlement to service connection for a vision condition, to 
include as secondary to the service-connected diabetes 
mellitus Type II, is denied

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus Type II is denied.


REMAND

Having reopened the veteran's claim for service connection 
for a nervous condition, to include GAD with depression and 
PTSD does not end the Board's inquiry.  Rather, in this case, 
it places upon VA the duty to assist the veteran in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).

The veteran claims he is entitled to service connection for a 
nervous condition, which includes PTSD.  Service connection 
for PTSD requires a diagnosis of the disorder; credible 
supporting evidence that the claimed in-service stressful 
events actually occurred; and a link, as established by 
medical evidence, between current symptoms and the claimed 
in-service stressor. See 38 C.F.R. § 3.304(f).

In various written statements and in testimony at a March 
2004 RO hearing, the veteran has reported several stressors 
associated with his PTSD.  He contends that on his first day 
in Vietnam he was subjected to mortar attacks.  He also 
indicated that he repeatedly had hand grenades thrown at him 
and saw a little girl shot.  In a June 2002 statement, the 
veteran indicated that he was assigned to the 6th Division of 
the 33rd A Battery from approximately February 1968 to 
February 1969.  He stated that during Christmas of 1968 his 
company was almost over run by the Viet Cong.  He reported 
that he was attacked several times during his tour of duty 
causing him to be in fear for his life the whole time.  

Reason for Remand:  Stressor Development.  As noted in the 
Decision portion, VA outpatient treatment records dated in 
June 2001 contain a diagnosis of PTSD.  There has been 
inadequate development of the veteran's claim based on the 
evidence already of record.  Specifically, attempts have not 
been made to verify the asserted in-service stressors.  The 
evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary 
depending upon whether the veteran engaged in "combat with 
the enemy," as established by official records, including 
recognized military combat citations, or other supportive 
evidence. 

If VA determines that the veteran engaged in combat with the 
enemy and an alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service." See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If however, the VA determines that the veteran did not engage 
in combat with the enemy or that the veteran engaged in 
combat with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

A remand is necessary to attempt verification of the 
stressors, to include verification of whether the veteran 
engaged in combat with the enemy.  VBA AMC should first 
request from the veteran a comprehensive statement regarding 
the asserted in-service stressors.  In addition to a detailed 
description of the events, the veteran should be asked to 
provide the dates, locations, and units of assignment where 
the asserted in-service stressors occurred.  Once the 
information is received, VA should review the file and 
prepare a summary of all the claimed stressors.  This summary 
must be prepared whether or not the veteran provides 
additional information as requested above.  The summary and a 
copy of the veteran's DD-214 and any service personnel 
records associated with the claims folder should be sent to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and/or the appropriate record depository.   

Reason for Remand:  VA Examination.  The Board's review of 
the record also discloses that VA did not afford the veteran 
an examination in connection with his claim on appeal.  
Accordingly, it is necessary under the VCAA for the veteran 
to be examined for the purpose of having a medical specialist 
express an opinion as to whether the veteran currently 
suffers from a nervous condition, to include GAD with 
depression and PTSD as a result of his active duty service.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  This veteran is seeking service 
connection for PTSD.  
VBA AMC should request from the veteran a 
comprehensive statement regarding the 
asserted in-service stressors.  In 
addition to a detailed description of the 
events, the veteran should be asked to 
provide the dates, locations, and units 
of assignment where the asserted in-
service stressors occurred.  The veteran 
should be advised that this information 
is necessary to verify the asserted 
stressors and that he must be as specific 
as possible so an adequate search can be 
conducted.

2.  Once the information is received, VBA 
AMC should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides additional 
information as requested above.   Then 
VBA AMC should prepare a letter asking 
USASCRUR to provide any available 
information, which might corroborate the 
veteran's asserted in-service stressors.  
Please provide USASCRUR with the 
following: a copy of the aforementioned 
summary; copies the veteran's DD-214; and 
any service personnel records obtained 
showing service dates, duties, and units 
of assignment.  

3.  Only after the development requested 
in paragraphs 1 and 2 is completed, VBA 
AMC should then arrange for the veteran 
to be examined by a psychiatrist in order 
to evaluate any present mental disorders, 
including PTSD. The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed. All diagnoses on Axis I though 
V should be reported, if found.  Upon 
examination of the veteran, the examiner 
should report whether a diagnosis of PTSD 
based on a finding of a credible/verified 
stressor can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  The examiner should also state 
whether the veteran has any other 
currently diagnosed nervous condition, to 
include GAD with depression, that is at 
least as likely as not related to the 
veteran's military service.  The examiner 
should make a finding as to the extent, 
if any, of social and industrial 
impairment currently attributable to the 
veteran's overall psychiatric disability, 
if any.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a nervous 
condition, to include GAD with depression 
and PTSD. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

These claims must be afforded expeditious treatment by the 
VBA AMC.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


